Citation Nr: 0724259	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board can find no evidence of an 
attempt by the RO to obtain such records.  Accordingly, as 
the SSA records are potentially relevant, to the extent that 
they may contain medical findings and other conclusions that 
might be determinative in the disposition of the claims, they 
must be obtained.   

Although the veteran reported a history of back problems at 
his November 1968 preinduction examination, the examination 
report reveals no abnormalities.  In order to rebut the 
presumption of soundness at entry, there must be clear and 
unmistakable evidence that the disability both pre-existed 
service and was not aggravated thereby.  38 U.S.C.A. § 1111 
(West 2002).  

The Board also notes that scoliosis and kyphosis are 
generally considered to be congenital or developmental 
defects.  Congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2006).  
Nonetheless, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.  VAOPGCPREC 
82-90 (July 18, 1990).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
Social Security Administration records, 
to include underlying medical records 
associated with the pertinent 
administrative decision, and include them 
in the claims folder.  

2.  The veteran should be referred for a 
VA examination to ascertain the etiology 
and likely onset of any currently 
diagnosed neck and back disorders.  The 
claims folder must be made available to 
the examiner for review.  Any indicated 
tests or diagnostic studies should be 
completed.  The examiner should provide 
an opinion as to whether any current 
disabilities involving the cervical spine 
or lumbar spine clearly and unmistakably 
pre-existed the veteran's period of 
service.  If so, the examiner should 
provide an opinion as to whether the 
veteran's pre-existing disability clearly 
and unmistakably worsened during service 
beyond the normal progress of the 
disease.  

3.  After any additional indicated 
development, the RO should readjudicate 
the issues on appeal.  The RO should note 
its consideration of the applicable legal 
provisions governing claims for service 
connection based upon aggravation in 
service of a pre-existing condition.  If 
the disposition remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and the usual period of 
time for a response should be afforded.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


